Citation Nr: 0515803	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  96-46 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to September 1969. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the veteran's claim 
for service connection for PTSD.  

The veteran's claim was remanded in February 1999.  In 
November 2000, the Board reopened and remanded the veteran's 
claim.  

During the course of the appeal, the veteran's claim was 
transferred to the regional office in New York, New York.  


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 4.125 
(a); a link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the  circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.   38 C.F.R. § 3.304 (f) (2004).  

The veteran's service personnel records show that he served 
in Vietnam with the 191st Assault Helicopter Company.  The 
personnel records also verify that the veteran served as a 
"door gunner" beginning in February 1968.  Based on these 
findings, it is conceded that the veteran engaged in combat 
with the enemy.  The veteran described his helicopter being 
shot at and hit while he was in Vietnam; this is consistent 
with the circumstances, conditions, or hardships of the 
veteran's service as a "door gunner."  Thus, considering 
that the veteran engaged in combat with the enemy, his lay 
testimony establishes the occurrence of being fired at by the 
enemy.   38 C.F.R. § 3.304 (f) (2004).

Inasmuch as the veteran has submitted credible supporting 
evidence that the claimed in-service stressor occurred, the 
next step is to determine whether the veteran has PTSD or 
not.  While it is true that the examiner at the veteran's 
April 1999 VA examination provided an impression of 
schizophrenia and major depression, and stated that the 
veteran did not have sufficient criteria for a diagnosis of 
PTSD, Dr. J. M. (with the South Carolina Department of Mental 
Health) submitted a statement in May 2000 in which she wrote 
that the veteran had been treated for PTSD since October 
1998.  

Thus, it is not clear whether or not the veteran has PTSD.  
Accordingly, the veteran's claim should be remanded for a VA 
examination in order to determine whether or not he has PTSD.  

In view of the foregoing, this case is REMANDED for the 
following development:

1.  The veteran should be scheduled for a 
VA psychiatric examination.  The examiner 
should be asked to review the entire 
record in conjunction with the 
examination.  The examiner should 
specifically comment on whether or not 
the veteran has PTSD.  The report of the 
examination should include a list of 
diagnoses of all psychiatric disorders 
the veteran has.  If a diagnosis of PTSD 
is reported, the examiner should identify 
the stressor or stressors on which the 
diagnosis is based.  

2.  After the development requested above 
has been completed, review the veteran's 
claim of entitlement to service 
connection for PTSD.  In the event that 
the claim on appeal is not resolved to 
the satisfaction of the veteran, he 
should be furnished with a supplemental 
statement of the case and given the 
opportunity to respond thereto.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board for further appellate 
consideration, if appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).





